Russell, C. J.
There was direct evidence that the accused made a sale ■ of intoxicating liquor under circumstances which authorized the inference that it was kept on hand for unlawful sale, in violation-of the municipal ordinance, whether the sale was made in a shop or in his bedroom. Consequently (though the charge was not supported by other evidence in the case) the judgment of the recorder finding the accused guilty was warranted; and the judge of the superior court did not err in refusing to sanction the certiorari, the only assignment of errors in the petition being that the conviction and sentence were contrary to *389law, and that the evidence taken as a whole was consistent with the innocence of the accused. Judgment affirmed.
Decided November 17, 1914.
Certiorari; from Fulton superior court—Judge Pendleton. April 27, 1914.
Morris Macks, D. K. Johnston, for plaintiff! in error.
J. L. May son, W. D. Ellis Jr., contra.

Broyles, J., not presiding.